Dismissed and Memorandum Opinion filed January 23, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00978-CV

    DAVID N. WILLIAMS AND GWENDOLYN WILLIAMS, Appellants

                                        V.
 FOREMOST LLOYDS OF TEXAS AND JEFF GREENWOOD, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-53781

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed September 30, 2013. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On December 11, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices McCally, Busby and Donovan.




                                        2